Citation Nr: 0633227	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  02-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for acute myocardial 
infarction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972, and had subsequent service in the Texas Army National 
Guard until his discharge in 1992.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 RO rating decision which 
denied service connection for a heart condition.  The veteran 
disagreed and timely filed his appeal.  

In April 2004, the veteran presented testimony at a personal 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

In September 2004, the Board remanded the case to the VA 
Appeals Management Center (AMC) for further development.  
That was accomplished, and in April 2006 the AMC issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claim.  The veteran's claims folder has 
been returned to the Board for further appellate proceedings.

After the AMC had prepared the SSOC, the veteran submitted 
several medical records from a 1993 hospital admission, 
asking that they be considered by the Board in this appeal.  
Pursuant to 38 C.F.R. § 20.1304(c), the veteran must submit a 
written waiver or otherwise the new evidence along with the 
claims file must be referred back to the RO for 
consideration.  However, section 20.1304(c) also requires 
that such evidence must be "pertinent" to the claim.  In 
this case, the Board finds that the 1993 records are not 
pertinent to the claim because they do not address the 
crucial matter of whether the veteran suffered an acute 
myocardial infarction, a cardiac arrest or a cerebral 
vascular accident while he was on active duty for training or 
inactive duty training.  Thus, the Board has determined that 
the evidence does not require referral to the RO nor does it 
require a waiver signed by the veteran.



Clarification of issue on appeal

In his April 2001 claim, the veteran sought service 
connection for a "heart disorder" he claimed have 
originated while he was on active duty for training.  In his 
April 2002 Notice of Disagreement, the veteran specifically 
contended that he suffered a myocardial infarction while on 
active duty for training.  In a July 2002 statement in 
support of his claim, the veteran again specifically stated 
that he suffered a myocardial infarction while on active duty 
for training.  The issue which will be adjudicated by the 
Board is entitlement to service connection for an acute 
myocardial infarction.  
 

FINDING OF FACT

The preponderance of the competent medical evidence supports 
a conclusion that the veteran had no acute myocardial 
infarction.


CONCLUSION OF LAW

Service connection for an acute myocardial infarction is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. 
§§ 3.6, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
an acute myocardial infarction.  The Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2005).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The Board observes first that the veteran was informed in 
three separate letters, dated September 2001, June 2003, and 
most recently in March 2005, that to establish entitlement to 
service connection he needed to submit evidence that showed:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service, or that there was an event in 
service which caused injury or disease.

2.  You have a current physical or mental 
disability, or persistent or recurrent symptoms of 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  See p. 1 in 2001 and 2003 
letters, p. 4 in 2005 letter.

The letters also informed the veteran of the typical kinds of 
evidence that could be used to support the claims, such as 
medical records, a statement from his doctor, his statements 
and statements of others who could observe his symptoms.  
These notices satisfy the VCAA obligation to inform a 
claimant of the evidence required to substantiate a claim. 

The veteran was informed that in all three letters that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim.  The veteran was also 
informed that VA would obtain records such as records held by 
Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as he provided sufficient information to allow VA to 
obtain them.

The June 2003 letter also told the veteran that "we need 
evidence which demonstrates you had a myocardial infarction 
during inactive duty training."  In essence, the veteran was 
asked to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.
In this case, elements (1) and (2), veteran status and 
current disability, are not at issue.   Moreover, elements 
(4) and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not, and cannot be assigned in the absence of service 
connection.  The veteran's claim of entitlement to service 
connection for a heart condition was based on element (3).  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, thus denying the claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is represented by a veterans' service 
organization which is aware of what is required of the 
veteran and of VA.  This reliance on the representative leads 
the Board to conclude that the veteran is well informed and 
aware of his obligations.  Moreover, the veteran's hearing 
testimony makes it clear that he is aware of his obligations.  
As discussed below, he has submitted evidence eon his own 
behalf.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's Service Medical Records (SMRs) and some of his 
service personnel file.  

The Board notes that in its September 2004 Remand, the AMC 
was directed to obtain service department records detailing 
the exact dates the veteran served on active duty for 
training and inactive duty for training for the years 1989 
through 1992.  A request for those records was made and, 
according to the service department, all responsive records 
were provided and have been incorporated in the claims file.  
The AMC did not prepare the summary of dates as instructed, 
but this was because the records did not provide the 
appropriate information.  The Board has reviewed the records 
provided and has found that the exact dates the veteran 
served on active duty or inactive duty for training cannot be 
determined from them.  Thus, the AMC could not have fully 
complied with the instruction.  The Board finds that the AMC 
has complied with the remand instructions to the extent 
possible.  

In this case, any records showing exact dates of active duty 
or inactive duty for training would not help the veteran.  As 
is discussed below, the fact the information sought does not 
exist has no impact on the decision, because there is no 
medical evidence that the veteran ever experienced a 
myocardial infarction.  

The veteran has been accorded several VA examinations since 
1992.  The Board notes that a medical examination in this 
case is not necessary for a decision.  The crux of the issue 
before the Board in this claim is the condition of the 
veteran between 1989 and 1992.  Medical records from that 
period provide the basis for the decision in this matter, and 
an examination which provides the current state of the 
veteran's condition is irrelevant to the issue at hand.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As noted in the introduction, the 
veteran and his representative appeared before the 
undersigned VLJ in April 2004, and presented evidence in 
support of his claim.

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant Law and Regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2006).

Active duty for training includes full-time duty performed by 
members of the National Guard of any State.  38 C.F.R. 
§ 3.6(c)(3) (2006).

Inactive duty for training includes duty other than full-time 
duty performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d)(4) (2006).

Analysis

The veteran seeks service connection for residuals of a 
myocardial infarction, which he contends occurred while he 
was on active duty for training or inactive duty training.

In order for the veteran to receive compensation in this 
case, the evidence of record must show that he suffered a 
myocardial infarction, cardiac arrest, or a cerebrovascular 
accident which occurred during such active duty for training 
(ACDUTRA) or inactive duty training (INACDUTRA).  See 
38 C.F.R. § 3.6(a) (2006).  

The veteran contends that he is entitled to service 
connection because he suffered a myocardial infarction while 
he served on a period of ACDUTRA or INACDUTRA.  He contends 
that a December 1991 admission record to the Audie L. Murphy 
Memorial Veterans Hospital provides proof that he had a 
myocardial infarction during INACDUTRA.  See the veteran's 
July 2002 statement in support of his claim.  Specifically, 
the admission record states: "inferior infarct, age 
undetermined with posterior extension."  

In compliance with the Board's 2004 Remand, the RO further 
developed the record by requesting that a cardiologist review 
the veteran's claims file and render an opinion whether the 
record supports the veteran's contention.  Dr. T.M., a staff 
cardiologist with the Michael E. DeBakey VA Medical Center in 
Houston, Texas, opined that the records do not support the 
veteran's contention that he experienced a myocardial 
infarction.  In his November 2005 opinion, Dr. T.M. 
documented the history of the veteran's medical file.  He 
specifically reviewed the December 1991 records and noted the 
record relied upon by the veteran.  In his report, Dr. T.M. 
pointed out the reason why the veteran's reliance on the 
document is misplaced: 

". . . a cardiac catheterization that was 
performed on 12-17-91 apparently did not show 
significant coronary artery disease and the 
discharge diagnosis stated "Chest pain, non-
cardiac," in addition to other diagnoses of 
hypertension, non-insulin dependent diabetes, 
hypercholesterolemia, and depression."  See Dr. 
T.M.'s opinion, p.1.

The reviewing cardiologist, Dr. T.M.,  thus concluded 
that although an abnormal EKG done in connection with 
the December 1991 hospital admission suggested a 
previous inferior MI, this was not corroborated via 
subsequent diagnostic testing.  

Dr. TM finally concluded that "I did not find the veteran 
became disabled from an acute myocardial infarction, a 
cardiac arrest, or a cerebral vascular accident while on 
active duty, or while on reserve duty."

There is no competent medical evidence to the contrary (i.e. 
that the veteran ever had a heart attack), aside from the 
Audie Murphy Hospital admission report discussed above.  To 
the extent that the veteran himself contends that he 
experienced an acute myocardial infarction or a cardiac 
arrest, it is well established that lay persons without 
medical training, such as the veteran, are not competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

Additionally, to the extent that the veteran reports that he 
was told he had suffered a heart attack by medical health 
personnel who examined him just prior to his admission to 
Audie Murphy VA Medical Center in 1991, it may very well be 
that he was told something to the effect that he appeared to 
have suffered a heart attack.  However, as the reviewing 
physician noted, subsequent medical testing proved the 
speculation that he had suffered a heart attack wrong.  

For the reasons stated above, the Board finds that the claim 
fails because there is of record no competent medical 
evidence proof the veteran suffered an acute myocardial 
infarction at any time.

In the absence of any competent medical evidence that the 
veteran in fact ever experienced a myocardial infarction, 
little need be said about whether such purportedly occurred 
while he was serving on ACDUTRA or INACDUTRA.  However, the 
Board observes that there is no evidence, aside from the 
veteran's own rather vague statements, which supports his 
contention.  Specifically, there are no service medical 
records and no reports from his unit to that effect.  
Moreover, the Audie Murphy records do not indicate that 
military service was involved.

Thus, the Board finds that a preponderance of the competent 
medical evidence of record does not show that the veteran 
suffered a myocardial infarction at any time, much less while 
he served in any ACDUTRA or INACDUTRA status.  

Conclusion

For the reasons stated above, the Board finds that service 
connection for an acute myocardial infarction is not 
warranted.


ORDER

Entitlement to service connection for an acute myocardial 
infarction is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


